April 19, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        DOMINIC SRESHTA, M.D., Appellant

NO. 14-12-00187-CV                      V.

 JACQUELINE JURASEK, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
   ESTATE OF BERNICE TWARDOWSKI, JANICE BURNSIDE, AND JAMES
                      TWARDOWSKI, Appellees
                       ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the order
signed by the court below on February 3, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
DOMINIC SRESHTA, M.D.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.